MARC JACOBSON, as Natural Guardian for ASHLEY JACOBSON, a minor, and JUSTIN JACOBSON, a minor, WENDY ROSEN, as Natural Guardian for JACK ROSEN, a minor, and CHARLES ROSEN, a minor, and JODI HANSEN, as Natural Guardian for LINDSEY HANSEN, a minor and KATHERINE HANSEN, a minor, Appellants,
v.
HAROLD JACOBSON, individually and as Trustee of the Restatement of Declaration of Trust of Bernice E. Jacobson, Appellee.
No. 4D08-1587
District Court of Appeal of Florida, Fourth District.
April 22, 2009.
Scott W. Zappolo of Watterson & Zappolo, P.A., Palm Beach Gardens, for appellants.
Morton S. Braverman of Morton S. Braverman, P.A., Hollywood, for appellee.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.